884 F.2d 1388Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William H. GLAZEBROOK, Plaintiff-Appellant,v.Raymond M. MUNCY, Edward W. Murray, William P. Rogers, JamesE. Johnson, Defendants-Appellees.
No. 89-6682.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1989.Decided Aug. 29, 1989.

William H. Glazebrook, appellant pro se.
Robert Harkness Herring, Jr., Office of the Attorney General of Virginia, for appellees.
Before K.K. HALL, MURNAGHAN, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Virginia inmate William H. Glazebrook appeals the district court's denial of two motions for injunctive relief filed in Glazebrook's 42 U.S.C. Sec. 1983 action.  Glazebrook sought orders directing that he be placed in a single cell in the general prison population, that he not be punished for failing to stand for head count, and that he be allowed specified access to the law library and legal materials.  In denying relief, the district court noted that the matters raised by Glazebrook were outside the scope of this action and that the record did not suggest that Glazebrook had been impeded in the litigation of this action.


2
The district court's denial of injunctive relief may be reversed only for abuse of discretion.    Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Bradley, 756 F.2d 1048, 1055 (4th Cir.1985).  The reasons cited by the district court amply support the denial of injunctive relief, and we find no abuse of discretion.  We accordingly affirm the challenged orders.  Glazebrook's motions for appointment of counsel and for injunctive relief are denied.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


3
AFFIRMED.